Allow me, first of all, to extend to 
you. Sir, the warmest congratulations of the Greek Government on your election 
to the presidency. Your personal qualities and diplomatic skill augur well 
for progress on the work of this session. Moreover, we are especially pleased 
to salute in your person the representative of a neighbouring country with 
which Greece maintains long-standing relations of close friendship. I also 
wish to pay tribute to your predecessor. Ambassador Shihabi, for the effective 
manner in which he discharged his functions as President of the Assembly last 
year. 
Allow me also to point out how impressed the Greek Government is by the 
way the Secretary-General of our Organization, Mr. Boutros Boutros-Ghali, has 

been discharging his duties since he took office at the beginning of the 
year. We are absolutely certain that he will continue his work with the same 
dynamism and diplomatic dexterity, for the benefit of both the international 
community and this Organization, which has grown since the General Assembly 
last met a year ago. 
Let me also join other representatives in welcoming the new Members that 
have been admitted to the United Nations as independent States, namely 
Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, 
Kyrgyzstan, Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and 
Uzbekistan. 
The admission of these new Members is a renewed expression of the desire 
of our Organization to welcome in its midst all those States that undertake 
the commitment to adhere to the purposes and principles set out in the United 
Nations Charter. 
Earlier this week the Foreign Minister of the United Kingdom, in his 
capacity as President of the Council of the European Community, delivered a 
statement on behalf of its 12 Member States. My Government fully subscribes 
to the contents of that statement. 
Greece is firmly committed to, and fully supports, the process of 
European integration. We believe that the economic and political union we 
agreed on when we adopted the Maastricht Treaty last year will strengthen 
progress and enhance prosperity not only on the European continent, but also 
in all the countries the Community is trading with. Greece was among the 
first European countries to ratify the Maastricht Treaty, and we are happy 
that the French people as well ratified the Treaty at the referendum of last 
Sunday. Allow me to note that the "yes" vote in the Greek Parliament was 

overwhelming 286 positive votes out of a total of 300 deputies voting - and 
is indicative of the extraordinary degree of unanimity of the Greek people 
concerning the position of our country for a united Europe. 

I have the honour to stand before this Assembly as the representative of 
a nation that is now completing a year-long celebration marking 2,500 years 
since our ancestors first invented a form of government called in Greek 
demokratia. which in rough translation means "rule by the people": democracy, 
which was destined to become one of the most outstanding contributions of 
Greece to the collective heritage of mankind and a cornerstone of world 
civilization. We Greeks felt happy and, allow me to say, proud a year ago, as 
we saw democracy and its twin principle, freedom, gaining ground throughout 
the world and consolidating its presence in countries where totalitarianism 
had long held sway. In welcoming new members to the community of free 
nations, the Greek Government expressed the hope that the post-cold-war world 
would be based on the principles of democracy and freedom, on respect for 
human rights and fundamental freedoms, and on the rule of law. 
That hope was expressed a year ago. Can we now, a year later, ascertain 
the extent to which it has been met? Admittedly, a year's time is too short 
to allow a conclusive judgement, but the events of the last 12 months offer 
some evidence of the direction in which the world is moving. And, I must say, 
the evidence available is not as encouraging as our expectations were. In 
fact, we have witnessed developments that threaten the fragile positive trends 
we had begun to see. We have seen peoples that gained their freedom and 
independence taking the path of nationalism. Signs abound that we are 
entering a dangerous and unpredictable world situation, where conflicts, 
extreme nationalism and tensions of a new nature are erupting, and where the 
clash of interests could take the place of the ideological confrontations of 
which we have had bitter experience in the past. 
In spite of the comfort of being safe at last from the threat of nuclear 
annihilation since the recent enormous strides in disarmament, in some areas 

the world seems to be moving into a state of uncontrolled proliferation of 
conventional arms and civil strife. In some cases, that civil strife seems to 
be on the brink of spilling over and becoming a threat to regional and 
international peace and security. To make matters worse, the weak economies 
of many developing countries remain in the grip of a deepening crisis, while 
growing poverty, and in certain cases even hunger, is becoming a menace to 
recent gains in democracy. And the environment continues to deteriorate at an 
alarming pace. 
Faced with such a situation, the world community has to react 
collectively. And as it is the United Nations that embodies the collegiality 
of the world community, it is incumbent upon it to devise ways and means to 
help humanity deal with the situation. In this respect, the nations and the 
peoples of the world are fortunate in that, with the cold war behind us, the 
paralysis that had for a long time plagued our Organization has now 
disappeared. The United Nations is now indeed showing signs that it is 
willing to live up to the expectations placed in it. 
A series of actions is being undertaken to deal with the major problems 
confronting humanity now. In this context, earlier this year, the United 
Nations Conference on Environment and Development, the largest summit ever 
held, met at Rio de Janeiro. Next year we will see the Second World 
Conference on Human Rights. In 1994, population and development will be dealt 
with. In 1995, the World Conference on Women will take place. Finally, a 
world summit for social development has been proposed. 
But the first in this series of actions was taken last January and 
directly concerned international peace and security. The Greek Government 
welcomed the convening of the Security Council at the summit level to reaffirm 
the world community's devotion to the principle of collective security and to 
 
the settlement of disputes in accordance with the principles of the United 
Nations Charter, and to consider anew the means by which collective security 
can be upheld through the Organization. 
Greece has also welcomed the document entitled "An Agenda for Peace", on 
preventive diplomacy, peacemaking and peace-keeping, issued by the 
Secretary-General in response to a request made by the members of the Security 
Council at their January summit meeting. I take this opportunity to express 
our appreciation to the Secretary-General for a document of vision, lucidity 
and challenging ideas. We in the Greek Government have studied it with great 
interest and are looking forward to participating in the fruitful debates that 
are bound to follow in the various bodies of our Organization. 
We are pleased that the Secretary-General sees the concepts of preventive 
diplomacy, peacemaking and peace-keeping in their proper perspective within 
the larger concept of peace and security that goes beyond the military sphere 
and encompasses social and economic factors, primary among which is the 
enjoyment of human rights and fundamental freedoms. 
We are also encouraged that the Secretary-General has not failed to 
emphasize the importance of democracy not only within nations but also among 
the family of nations. 
The perception of selectivity in the application of the principles of the 
Charter must be avoided if the moral authority of the United Nations is to be 
maintained. This is particularly urgent now that the enforcement capability 
of the Organization is being enhanced and put to use. Enforcement without 
moral authority is coercion and tyranny. Smaller nations need to be reassured 
that no Power will succeed in usurping the moral authority of the United 
Nations and using it for the advancement of its own interests. 
 
It is the fervent hope of the Greek Government that the current turbulent 
situation will prove to be only a brief transition and will soon be replaced 
by a spirit of international cooperation and solidarity. The deployment of 
common efforts for the maintenance of international peace and security through 
preventive diplomacy, peacemaking and peace-keeping are an indispensable 
manifestation of such international solidarity. The other two foundations on 
which this solidarity must be based are respect for human rights and 
fundamental freedoms and a common concern for the protection of the 
environment. 
The subject of human rights is, of course, not new. We rejoice that the 
European Community has time and again emphasized that respect for, and 
promotion and safeguarding of human rights is an essential element in 
international relations and, therefore, one of the cornerstones of cooperation 
and of relations between the Community and its member States and other 
countries. 
The expression of concern about human rights violations can no longer be 
considered mere interference in a State's internal affairs. Established 
principles governing relations among States - such as non-interference in the 
internal affairs of other States and respect for the national sovereignty of 
States must accommodate efforts by the United Nations and by regional 
organizations to protect the human rights of individuals and social groups 
that are threatened in particular States. 

A few words about Greece's relations with its neighbours and the state of 
affairs in our region. 
We have repeatedly and officially stated that Greece has no territorial 
claims whatsoever against any of the countries neighbouring ours. We offer 
our friendship to all of them and we hope, indeed we are certain, they will 
reciprocate. We maintain the best possible relations with our Balkan as well 
as our Mediterranean neighbours. 
Regarding our relations with Turkey, we consider that it is of primary 
importance for Greece and our neighbour Turkey that our two countries display 
the necessary will and imagination to create a climate of mutual confidence, 
security and stability which will redound to the benefit of the Eastern 
Mediterranean in general and our two peoples in particular. 
Greece believes that it is high time for our two neighbouring States to 
find the way, on the basis of international law and international conventions 
and treaties, to establish closer relations, compatible with the requirements 
of the Charter of the United Nations, the Helsinki Final Act and the Charter 
of Paris, as well as with the expectations of our peoples, dictated by 
geographical proximity and by common interests. This intention, our political 
will and our sincere desire have been repeatedly stressed by our Prime 
Minister, Mr. Mitsotakis, who has already met with the Prime Minister of 
Turkey, Mr. Demirel, four times this year, while I have had the opportunity to 
speak in the same spirit to my Turkish counterpart, Mr. Hikmet Cetin, with 
whom I have already met three or four times. We, for our part, laid emphasis 
on the fact that the problem of Cyprus, which exercises a negative influence 
on our bilateral relations, should at last find a proper solution on the basis 
of all relevant United Nations resolutions. 
 
I should like to remind the Assembly that despite coordinated efforts the 
problem remains unresolved. Cyprus continues to be divided and a large part 
of its territory is still under Turkish occupation. The other consequences of 
the 1974 invasion, such as those of the refugees, the missing persons, and the 
continuing efforts to change the demographic structure of the island and to 
plunder of Cyprus' cultural heritage, still exist and constitute the main 
elements of the tragic reality of this Mediterranean island, an integral part 
of the European family and a State Member of this Organization. In this 
respect, the report of the European Commission of Human Rights published on 
2 April 1992 sets out the violations of human rights in Cyprus, concerning 
missing and displaced persons, separation of families, deprivation of 
possessions and so on. 
Despite the present status quo in Cyprus which the most recent Security 
Council resolution explicitly characterizes as not acceptable we, together 
with the international community, look forward to the systematic efforts of 
the Secretary-General with the active support of the five permanent members 
of the Security Council to bring about a just, a viable and a functional 
solution to the Cyprus problem. 
In this respect, we note that the Secretary-General's set of ideas, 
including the map attached thereto, which was initially discussed last July 
and August, with special emphasis on the territorial, refugee and property 
issues, should form the basis of negotiations during the follow-on talks 
scheduled to be resumed in New York in late October. 
We urge Turkey to use all its decisive influence on the Turkish-Cypriot 
side to ensure that it approaches the talks in a constructive manner which may 
well contribute to the solution of the problem and the elimination of a real 
anachronism in today's Europe. 

In conclusion on this subject, I wish to stress once again that the just 
settlement of this problem would greatly benefit relations between our two 
peoples and our two countries. Moreover, it would also constitute an 
important element of Turkey's aspirations to its European orientation. We 
have been trying, most emphatically, to make it clear that it is our will to 
establish the most friendly relations with our neighbour Turkey. I do not 
think that the international community would be proud if it were to leave this 
problem, which has been dragging on for over 18 years, unresolved. 
The situation in the Balkans remains a cause of major concern to all. 
The Yugoslav crisis continues to constitute a potential danger for 
destabilization of the whole Balkans and a danger for peace and security in 
the wider area. Greece, as a Balkan country, naturally is directly concerned 
and, therefore, from the very beginning of the crisis has not spared any 
effort to achieve a speedy and negotiated solution. The convening of the 
London Conference under the co-chairmanship of the European Community and the 
United Nations represents our only hope for a lasting settlement. We wish to 
reiterate here our full support to the chairmanship of the Conference, to 
which we are ready to offer all our assistance. 
The Assembly should send a clear message to all former Yugoslav parties 
that there can be no alternative to a negotiated solution of the crisis and 
that the international community is determined not to recognize any 
fait accompli created by force. We believe that no single party is to blame 
for the current crisis and its horrors and that all share part of the blame. 
In any event, we must act swiftly to stop the war before it is too late, for 
the dangers of spill-over of the crisis are real. 

Any form of military intervention in the former Yugoslavia is highly 
inadvisable. We have cautioned against it because we consider the staging of 
a war to stop another war absurd and self-defeating. Indeed, if a majority of 
other States were to decide on some form of military intervention in 
Yugoslavia, Greece would in no way participate. All States - and mainly 
Balkan States - that neighbour the former Yugoslavia, and all States with a 
special interest in the area, should in any case be excluded from such 
action. Otherwise, the enmities, the mistrust and the rekindling of bitter 
memories of the past will be a source of persistent bitterness and instability 
for generations to come. 
We want the Balkans to be an area of peace and we wish to avoid a return 
to the time when they were known as the powder-keg of Europe. We want good 
relations with all our Balkan neighbours. We are ready to support them 
economically and also to facilitate the development of their relations with 
the European Community. We have no claims against anybody and we expect them 
to have similar motivations toward us. It is for this reason that, as regards 
the former "Yugoslav Federal Socialist Republic of Macedonia", we have 
actively and consistently advocated full compliance with the Lisbon 
Declaration of the European Community, according to which that Republic should 
be recognized under a name which does not include the term "Macedonia". 

Otherwise, we will surely have sown the seeds of future tensions and 
conflicts in the area and we will have jeopardized the ability of the peoples 
of the Balkans to live and coexist peacefully together. Our insistence on 
this point is not only an emotional or sentimental matter, now is it only a 
matter of historical accuracy. It is, more than anything, a matter of 
political realism. The usurping of a Greek name and of ancient Greek emblems, 
combined with constitutional provisions insinuating territorial expansion, is 
nothing if not a clear indication of territorial claims. If we allow this 
policy to be pursued we shall condemn future generations for we shall be 
forming the nucleus of friction for some time to come. 
Having said that, I wish to make it quite clear that we have never 
harboured any enmity towards this nascent republic. Even when, recently, we 
reluctantly had to discontinue fuel exports there, in order to counter 
unjustified, unfounded accusations that Greece was circumventing Security 
Council resolutions 713 (1991) and 757 (1992), we never interfered with the 
supply of food and humanitarian aid. As a matter of fact, exports of fuel 
supplies have already been resumed now that the European Community has adopted 
new regulations to ensure the movement of goods towards the former Yugoslavia 
that safeguard the effectiveness of the United Nations embargo. 
The arms embargo should also be reinforced with respect to all sides and 
an effective mechanism for its control should be put in place. 
Concerning Kosovo, which is a particularly sensitive, potentially 
dangerous area, we should encourage the Serbian Government and the ethnic 
Albanians to pursue a serious and open dialogue within the framework of the 
London Conference with a view to reaching an early solution to the problems of 
this area. We maintain that a status of autonomy, without any change of 
frontiers, would satisfy all concerned. 

The international community must also be alerted to the various reports 
from many parts of the former Yugoslavia concerning atrocities. It should be 
made clear to all those who are responsible for such acts that they will be 
held personally responsible. This is a point about which my Government feels 
particularly strongly. 
The easing of international tensions with the end of the cold war 
provides new possibilities and resources for development. Our immediate 
objective should be to restore growth that would not irreparably destroy the 
air, the rivers, the forests, the oceans or any other part of nature. The 
United Nations Conference on Environment and Development held at Rio de 
Janeiro last June has raised high hopes that the consensus which has emerged 
and which strikes a balance between environment and development will be 
sustained. At the same time, we note with great satisfaction that a political 
consensus is growing concerning the fundamental relationship between 
pluralistic democracy, respect for human rights, and development as an 
equitable and sustainable process. 
Now that the end of the cold war has raised the hopes of millions, a 
system of collective security is envisaged to preserve world peace and 
stability and to provide a new vision of development very much along the lines 
of the Charter of the United Nations. Economic and social development is not 
possible without peace and stability, which are prerequisites and not 
substitutes for development. The last 18 months have witnessed profound 
historic changes in the world economy. A large part of the world remains in a 
state of transition and uncertainty while it is being transformed 
fundamentally. The Secretary-General has offered us a new concept of 
integrated development no longer based on the traditional strict 
differentiation among political, economic and social issues. In his 

introductory remarks to the high-level segment of the Economic and Social 
Council, he argued in favour of an integrated approach to global issues under 
which the United Nations system, through preventive diplomacy, peacemaking and 
peace-keeping will bring its political influence to bear on the solution of 
economic and social issues. This approach is best suited to the Organization 
because it will secure "a unit thrust" in all the activities of the United 
nations system through enhanced coordination of agencies. 
The recently concluded Conference on Environment and Development held at 
Rio de Janeiro is a first example of this approach. A conceptual bridge was 
crossed there. We hope that fundamental principles agreed on at Rio de 
Janeiro will be translated into concrete action. 
The world economic situation presents an uneven and variegated picture. 
In countries where there is a movement towards a market system, economic 
difficulties are increasing, exacerbated by new assertions of nationalism, as 
well as by ethnic and religious challenges, which threaten social peace and 
the cohesion of States. 
In the developing countries growth remains on the whole sluggish, while 
there has been great diversity in performance among them. Moreover, the 
problems which plagued the developing world in the 1980s still persist. As 
pointed out in the World Economic Survey. 1992. world production fell in 1991 
for the first time since the Second World War, and the recovery that was 
beginning to take shape appeared to be exceptionally weak. The Uruguay Round 
of trade negotiations under the General Agreement on Tariffs and Trade (GATT) 
remains stalled. Financial assistance for development purposes is still hard 
to come by, while developing and other countries must complete painful 
adjustment programmes. High inflation, large-scale deficits, debt burdens and 

lack of adequate investments have not yet shown signs of improvement. 
Furthermore, economic hardship has given rise to fanaticism, unchecked 
migratory movements, civil strife and criminal acts. Development continues to 
be the most serious challenge of all countries. 
The world economic situation provides an opportunity for a strengthening 
of the role of the United Nations system as regards enhancing international 
cooperation for development. The important political changes of the last two 
years and the integrated nature of political, economic and social issues call 
for the United Nations to play a major role in shaping the directions of 
social and economic development. 
Progress in the regional conflicts that have been on the agenda of our 
Organization has again been uneven. Peace in the Middle East remains 
elusive. The most important element of the Middle East problem is the 
Arab-Israeli conflict. Two of the most ancient peoples in the world, each of 
which has made outstanding contributions to the common heritage of mankind, 
have for decades confronted each other, seemingly unwilling to accept for the 
other what each demands for itself, that is, the right to exist within safe 
and recognized borders, the right to a homeland, and the right to take charge 
of its own destiny. However, the events of the last 12 months seem to 
indicate that each side may now be prepared to accept for the other at least 
part of what it demands for itself. And this development, although in itself 
not sufficient for the solution to the conflict, does seem to justify the 
judgement that the chances for peace are better now than they were a year ago. 

I wish in this connection to pay tribute to the commitment and 
perseverance of the sponsors of the peace process launched in Madrid in 
October 1991, as well as to the wisdom and courage displayed by the parties 
directly involved. It is the fervent hope of the Greek Government that the 
new Israeli Government, as well as the Arab parties involved, will seize the 
opportunity to work together towards a comprehensive peace. 
No one can dispute today that apartheid is an unacceptable political 
system that has to be eradicated in all its forms and practical consequences. 
Furthermore, the international community and the main political leaders in 
South Africa are committed to the creation of a united, non-racial and 
democratic South African society through peaceful means and through 
negotiations involving all parties concerned. 
However, the recent wave of violence in South Africa, which claimed many 
innocent lives, seemed to pose a serious threat to the negotiating process, 
and to undermine the results achieved so far. Greece firmly believes that no 
effort should be spared to help South African society keep the momentum and to 
continue building upon what has been achieved. Let us bear in mind that, now 
more than ever, the new reality of intensified subregional, regional and 
international cooperation in the political and economic fields points to an 
important role for a new, democratic, united and non-racial South Africa. 
In the Horn of Africa, in Somalia, a human tragedy of almost 
unprecedented scale is unfolding. War, drought and the collapse of civil 
authority threaten the very existence of the country: the physical 
existence the lives of its people. Starvation has already claimed 
thousands of lives. 
We know, however, that the difficulties of the two regions I have just 
referred to are only part of a more complicated, multifaceted structural p 

problem faced by the whole continent of Africa in all fields of human 
activity. We have to give all possible help to the countries of Africa to 
solve their present problems and to undertake new efforts of cooperation and 
integration which will foster development, peace and stability. 
The Greek Government welcomes the positive results of the Helsinki summit 
of 1992 in the framework of the Conference on Security and Cooperation in 
Europe (CSCE) and attaches particular importance to the comprehensive nature 
of the CSCE process, which brings together the Governments and the peoples of 
Europe and those of the United States and Canada. The Helsinki follow-up 
meeting provided an important opportunity for discussions on the future role 
of the CSCE. In particular, the strengthening of its institutions is expected 
to increase the effectiveness of the CSCE in the prevention, management and 
peaceful settlement of disputes. The Concluding Document adopted at the 
summit characterizes the CSCE as a regional arrangement in the sense of the 
provisions of Chapter VIII of the United Nation Charter. In that way, the 
CSCE process contributes substantially to the collegiality of the world 
community and is therefore supported wholeheartedly by the Greek Government. 
Although the international community has increased its cooperation in 
combating drug abuse and the illicit production of and trafficking in 
narcotics, this scourge continues to plague and undermine our societies. 
Consequently, further intensified and more effective international cooperation 
is required within the existing international and regional mechanisms provided 
for by the United Nations and regional organizations. 
My country, which lies at the crossroads of the world, continues to be 
actively engaged in the fight against drugs. It is in the process of adopting 
new legislation and policies to enhance its effectiveness in combating the 
problem. Furthermore, we have increased our cooperation with all States of 

our region with a view to adopting and implementing effective practical 
measures against drug trafficking. 
In conclusion, I should like to reaffirm my country's commitment to the 
United Nations and to the spirit of international cooperation and solidarity 
it embodies. We join forces with the other nations of the world and pledge to 
make every possible effort for world peace and stability and for a humane 
international community, on an enduringly beautiful planet. 
